  Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 1 of 33 PageID #:1149




                               IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION


JPMORGAN CHASE BANK,N.A. et al,

                                        Plaintiffs,
                                                                     Case No. 18-cv-03447


                                                                     Hon. Andrea R. Wood
BERNARD S. BLACK,et al.

                                        Defendants.


              DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S. BLACK
                      AND SAMUEL BLACK'S MOTION FOR ENTRY OF A
              RULE TO SHOW CAUSE AGAINST DEFENDANT JOANNE BLACK


         Defendants and Counter-Plaintiffs, Bernard S. Black ("Bernard") and Samuel Black

("Samuel") (collectively, "Movants"), individually and as trustees of certain trusts, by their

undersigned attorneys, move this Court for the entry of a Rule to Show Cause as to why

Defendant and Counter-Defendant Joanne Black ("Joanne") should not be held in civil contempt

for her failure to comply with this Court's June 12, 2019 order. In support, Movants state:

         1.       On May 15, 2018, JP Morgan Chase Bank, National Association and J.P. Morgan

Securities, LLC (collectively,"Chase") commenced these proceedings by filing a Complaint for

Interpleader and Declaratory Relief. The "property" that is the subject of this interpleader action

is the approximately $4 million held in bank and brokerage accounts at Chase for two family

trusts that Renata Black created prior to her death (the "Interpleader Assets").

         2.       As set out in Chase's Complaint, the Interpleader Assets are the subject of

litigation in many forums around the country, including in two federal court cases in New York,

multiple state court cases in Illinois, a case pending in the Denver Probate Court in Colorado,




{5094/(X)005/00646456.DOCX/}
   Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 2 of 33 PageID #:1149




estate litigation in New York, and a Financial Industry Regulatory Authority(FINRA)arbitration

between some ofthe parties.

         3.       Chase filed this interpleader action because it was subject to contradictory court

orders, citations to discover assets and an arbitration award in multiple forums, as well as future

potentially contradictory orders, concerning the disposition of the Interpleader Assets. In its

prayer for relief. Chase requested that this Court "[rjestrain Defendants from instituting or

prosecuting any proceeding in any State or United States court, or other forum, affecting the

Property involved in this interpleader action until further order of Court."(Complaint at p. 19).

        4.        Although this Court initially ordered Chase to post a surety bond in lieu of

depositing the Interpleader Assets into this Court's registry, this Court later waived renewal of

that surety bond subject to the express condition that: "[Chase] shall not allow any withdrawals

of the interpleader assets from the accounts or execute any instructions with respect to the

interpleader assets, without prior approval from the Court. Such approval shall be sought by

written motion with due notice provided to all Defendants."(May 15, 2019 Minute Order.)

         5.       On June 12, 2019, this Court entered a further order "to preclude any party from

seeking to enforce any court order requiring, or otherwise seek to effectuate, any turnover or

withdrawal of the interpleader assets from the accounts held by Plaintiffs without first filing a

motion with this Court seeking approval for such withdrawal." (June 12, 2019 Minute Order.)

        6.        Despite the pendency of this action, the effect of the Citations to Discover Assets

in the Illinois state court proceedings and the FINRA arbitration award referenced above, each of

which effectively has frozen the Interpleader Assets, Joanne, through her Colorado counsel, Lisa

DiPonio, filed on May 10, 2019, and amended and renewed on July 23, 2019 a Motion and

Affidavit for Citation for Contempt of Court (the "Contempt Motion", a copy of which is



{5094/00005/00646456.DOCX/)                        2
  Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 3 of 33 PageID #:1149




attached hereto as Exhibit A) against Bernard in the Denver Probate Court, seeking to hold

Bernard in contempt for "willfully, intentionally, and in bad faith violat[ing] th[at] Court's April

27, 2018 Order by refusing to return, or even make any effort to return, the funds ... (Contempt

Motion at 1|2).

        7.        The Contempt Motion further states,"[a]s to the accounts on which [Bernard] is a

holder and a signor, he has the immediate ability to effect transfer to the Court's Registry,

directly and/or through cooperation with other account holders, such as his son Samuel Black

and Trustee Anthony Dain." {Id. at P). That, however, was not true, for multiple reasons.'
        8.        Joanne, through counsel, amended and renewed the Contempt Motion on July 23,

2019, without informing the Denver Probate Court of this Court's May 15, 2019 and June 12,

2019 orders.


        9.        While Joanne has not appeared in this action, she is a defendant and was served

with process by Chase. (See Affidavit of Service attached as Exhibit B hereto.) More recently,

Joanne was served with a copy of Bernard and Samuel's counterclaim in this action, as well as

with this Court's May 15, 2019 and June 12, 2019 orders. (See Affidavit of Service attached as

Exhibit C hereto.) Therefore, Joanne has been joined to these proceedings as a party, has been

served with process in this case, and has been served with the relevant orders entered by this

Court, which both restrict the transfer of the trust assets held by Chase and restrict the parties

from taking actions seeking to transfer or otherwise dispose of those assets. Moreover, Joanne's

Colorado counsel, Lisa Diponio, was provided with copies of the recently-filed injunction

motions in this case and the related pleadings at this Court's direction. Joanne's counsel was also

^ Indeed, in addition to this Court's orders, and the other freezes on the trust assets, the Denver Probate Court has
entered orders to the effect that only defendant Anthony Dain ("Dain") may act for one of the trusts at issue, not
Bernard or Samuel. Thus, Dain, not Bernard, is the one who, under the Denver Probate Court orders, would have to
cause a transfer of any funds held in that trust's accounts to the Denver Probate Court registry. And, of course.
Chase would be bound by this Court's orders not honor any checks that might be written on the trust accounts.

{5094/00005/00646456.DOCX/}                              3
  Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 4 of 33 PageID #:1149




informed of this Court's views that proceeding with the Contempt Motion would violate this

Court's orders, expressed at a hearing on Sept. 27, 2019.^
         10.      Nonetheless, Joanne, through Ms. DiPonio, continues to pursue contempt against

Bernard in the Denver Probate Court solely based upon Bernard not having turned over the

Interpleader Assets to the Denver Probate Court in accordance with a prior order of that court.

There are no other grounds asserted in Joarme's contempt motion against Bernard for seeking to

have him held in contempt. Therefore, it is plain that Joanne's actions in the Denver Probate

Court are intended to force Bemard to turn over the Interpleader Assets to the Denver Probate

Court. As such, Joanne's actions in prosecuting the contempt motion against Bemard in the

Denver Probate Court constitute a direct and intentional violation of this Court's June 12, 2019

order.


         11.      Notably, on October 3, 2019, Joanne's counsel appeared at a hearing before the

Denver Probate Court to pursue the Contempt Motion, in knowing and direct violation of this

Court's June 12, 2019 order, and the Denver Probate Court entered an order granting the request

ofJoanne, through Ms. DiPonio, as follows:

         FOR THE ISSUANCE OF A BENCH WARRANT FOR MR. BLACK'S FAILURE TO APPEAR IS
         GRANTED. ORDERED: A BENCH WARRANT SHALL ISSUE FOR THE ARREST OF
         BERNARD BLACK DUE TO HIS FAILURE TO APPEAR TO ANSWER THE CONTEMPT
         CITATION. CASH BOND IS ORDERED IN THE SUM OF $4,500,000.00, THE AMOUNT OF
         THE JUDGMENTS ENTERED AGAINST MR. BLACK. THE MOTION TO [DISMISSl IS
         DENIED.


A copy of the Denver Probate Court's order is attached hereto as Exhibit E.




^ See Bemard Black's Motion to Dismiss the Contempt Citation, a copy of which is attached hereto as Exhibit D,
which quoted the transcript of that hearing, and was served on Joanne's Colorado counsel.

{5094/00005/00646456.DOCX/}                             4
  Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 5 of 33 PageID #:1149




         12.      Joanne thus has deliberately violated this Court's June 12, 2019 order by seeking

to effectuate a turnover of the Interpleader Assets without first filing a motion with this Court

seeking approval for such a turnover ofthe Interpleader Assets.

         WHEREFORE, Movants respectfully request that this Court enter a rule to show cause,

returnable instanter, and that Joanne be ordered to appear and show cause as to why she should

not be held in civil contempt of court for violating this Court's June 12, 2019 order "to preclude

any party from seeking to enforce any court order requiring, or otherwise seek to effectuate, any

turnover or withdrawal of the interpleader assets from the accounts held by [Chase] without first

filing a motion with this Court seeking approval for such withdrawal" and that this Court enter

any other and further relief as equity and justice require.

                                               Respectfully submitted,

                                               BERNARD S. BLACK,individually and as Trustee
                                               of the 2013 Trust, the SNT and the Issue Trust, and
                                               SAMUEL BLACK, as Trustee of the 2013 Trust,
                                               the SNT and the Issue Trust


                                               By:/s/Brad S. Gravson
                                                   One of Their Attorneys




Benjamin N. Feder(ARDC# 6277452)
Brad S. Grayson(ARDC# 6196336)
Samantha E. Weissbluth(ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847)562-1400(Tel.)
bgravson@.straussmalk.com




{5094/00005/00646456.DOCX/}
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 6 of 33 PageID #:1149




                    Exhibit A
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 7 of 33 PageID #:1149




  Probate Court
  Denver County,Colorado                                                                   RLED IN PPOSAIE COURT
  Court Address:                                                                       CITY&COUNTY0F0EN\@^,GO
  1437 Bannock Street
  Denver. CO 80202                                                                            MAY 10 2019

  IN THE INTEREST OF:

  JOANNE BLACK,

  Protected Person.
                                                                                           COURT USE ONLY ^
  Lisa DiPonio, Esq..#22707                                                     Case Number.
  Court Appointed Counsel for Joanne Black
  7931 S. Broadway,#348                                                         12PR1772
  Uttt^n, CO 80122
  OiPoniolawifirm@ccmcasLnet
                                                                                Dhriston         Courtroom 230
  (303)955-2080*
  Fax(303)734-1068

       VERIFIED MOTION AND AFFIDAVIT FOR CITATION FOR CONTEMPT OF COURT

 Lisa DtPonio, Esq. CCounsei'O on behalf of her client, Joanne Black, states Bernard Black has failed to comply
 wdth orders of this court as follows:

 1. On April 27,2018 this Court issued Its Order Re: OCA Remand, ordering Bernard Black to do the fbilowing:
     (Briefly describe whatthe Order says and attach a copy ofthe signed Order.)

      Immetitatelv return ali funds that he disclaimed pursuant to the Amended Order Issued March 5. 2013. and

      Place them into the Registry of the Denver Probate Court. In that April 27.2018 Order, the Court affirmed.
     among other things, that via his disclaimer Bernard Black misappropriated Conservatorship assets and
      toansfBrred them into the 1997 Suppiemental Needs Trust for the benefit of Joanne Black, the 2013 SNT. ttie
      1997 Issue Trust and elsewhere.             Mr. Black filed a motion in the Colorado Court of Appeals to stay this

      Court's Order on June 29. 2018. the Court of Appeals issued an Order denying Mr. Black's motion to stay.

      Thus, the April 27. 2018 Orde remains in effect and Mr. Black lamains obliaated to comply.




 2. As of this date, the other party owes me a total of$                ,for        (number of payments)
    payment(s)In the amount(s)of$                      that were ordered to have been made by the following
      date(s):_

           □and iSior
      Other. (Identify exactly what the other party has done, or failed to do, In violation of the Order.)


 JOF1816      R7/13   VERIRED MOTION AND AFFIDAVIT FOR CrTATION FOR CONTBWPT OF COURT
  ® 2013 Colorado Judtciai Department for use In the Courts cf Coiotsdo                         Page 1 of 3
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 8 of 33 PageID #:1149




     Bemand Black has wittfullv. intentionaHv and in bad faith violated this Court's April 27^018 Order bv refustno
     to return, or even make anv effort to return, the funds fie disclaimed and place them in the Court Registry.
     Mr. Black has tanorad repeated reaueste that ha comph/ with the Court's Order.




3. Describe any cfrcumstances which may show that the other party has the present ability to comply with the
     Order Ao the Court may recall from the evidence oresentiBd In the Consenrntorshio evidentiarv hearings.
     incHidinQ testimony from witnesses includino Mr. Black, and the expertforensic ranortand attached exhibits of
     Pamela Kerr. Bernard Black is an account holder and sfanor of all accounts holding disclaimed funds, with the
     exception of the Roth IRA fiinds he disclaimed and transferred directly to accounts In the names of his seven
     children. As to the accounts on which he is a holder and sianor. he has the Immediate abilitv to effecttransfer
     to the Ccarts Raaistrv. directly and/or through coooeraBon vrith other account holders, surdi as his sw)

     Samuel B:ad< and Trustee Anthcnv Pain. As tc the accoiints he set up holding the disclaimed Roth IRA
     funds. .13 can at       minimum sssk the (X)OL!eration of his d-jildren in effecting return to the reolstrv. and at a
     meixirnum- he can seek court asaistenoe In o:darina tne return ofthe fiinds.




4. Describe any circumstances which may show that the other party wilKully refused to comply with the Orden
 On May 15 and iulv 6. ?018. Ar^thonv Pain cMnai'ed Bernard Black imploring him to oomolv witti the Court's April
27. 2018 Order. These e-mails are attached.                       Mr. Black ionored both neauests.   Moreover, as recently as
 November 19. 2018. during his deposition in a Federal District Court case brought bv his wife against Ms.
 Wriotev. Ms. Cohenson and Ms. Kerr. Mr. Black demonstrated his literal contempt for this Court's various orders
 including thie yXoril 27.2019 order. During his testimony. Mr. Black was dBScriblna his October 2017 surreDtWous
 etecironic tjusfir cf funds CLi cf th;; Suot:lerrjar/;al f4t;eds Trus^ account at Chase Bank. As the Court mav
 recall, it had :• ct^^c;:l/•'d Mr. Daif i to 'ieil assets hald in ar. SNT bro^:e;^ae account at Chase to oav attomev's and
 professional's fiaes niisdad to prcteol Joanne Black from Mr. Slack's depredations: the Court ordered Mr. Dain to

 hold Ihe fund« recfived ftpir. saia in a Chase SNT chackinc account oandtno the Court's resolution of Mr. Black's
 objections lo raasonabieness. How&^rer■ iust afte.' the October 201? hearing on his objections, when It was dear

 the Court u'as ccino to ovetYi.'.»E them. Mr. !Blac?: surrsotitiouslv '^ient online and removed these funds. He first
 transferr&c;        fjiidi, inio a ho nu           linr^ o' cisdtt a ^c.ount hsic bv him and his wife, also at Chase. This paid
 off his llns d' ur>u l-    Hi: than lA'^r dre^v cr »i- ^ nom:?                iirc o' credit and transferred those fUnds out of
 Chase Into an              >1 i.e set lc a; Nor-hviaw Gg! :k. Ah the Col^ may recall it issued an emerqencv Order re:
 Mofon fo.^ Inj jnctrV:'! on Noven.be.^ 3.          '"7 orcl.;r:nci Mr. gincl: te .'•gj.>um the.fcnds to the Chase SNT account In

 that Order, ti^a Coi 'l slated une^uivocaiiv thai il:                         tiis Court has continuing iurisdIcKon over this
 con£er;/atc'';^l in ^r.a'chu and 3i»nard Bln(;k. v/Iio srr-nod an ihc: fc'Tiar conservator as appointed bv this Court"

 JDF1816     K//13      veKlHitD MOTION AND AFFIDAVIT FOR CITATION FOR CONTEMPT OF COURT
 ® 2013 Co);;rE<Jo Ju                 fiM' im in thfj Cc iirtc ." Coicrutf •                          Paga 2 of 3
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 9 of 33 PageID #:1149




 However, continuing to thumb                 nose at this and other orders of the Court. Mr. Btack testified on November 19.
 2018."Mr Pain has acne fBpeatediv to the Denver probate Court to seek aoproval to soend SNT money. HI? I
 believe that the S -- > Denver probate Court has no jurisdiction over the SNT and has acted fmoroperiv In this and
 other ways. And It was available for nne to move the money fmm Chase to Northvlevtf. and by doing that I was
 trying to slow down the depletion of the SNT accounts." A cqpv of the relevant portibn of Mr. Blade's November
 19. 2018 Transcript, w^h the December 5. 2018 Reporter's Certification is attached heretp. This testlmonv is
exemplary of              Biick's intent to (ifjiv titig;          orders, incljdinc ttte April 27. 2018 Order, and of Mr. Biack's
 unwilltnqna£i: io acctvyt Ihis Ccupl^a iLrisdiCitbrt -o enlbr^s hi.-> cofn.:iiance with ila orders, indudino the Aeril 27.
2018 Onigf.




6. Thsre h'iS              baan a stey tf eyGr?i!3nn or mnfiifTC^fcn of the Oi'l??:

 6« 1 he             (O Ot lyiiv otoai                      j ic          o.       wOMii.

7. I request this court to issue an order to the other party to appear before ttie court at a specific date and time
   for a heanrt^ tc show causa v./hy th£rs has been a failure and/or refusal to comply       the Order of this couit

 8. I hereby request
     ♦0§lR«»**edfaf Contomjrt. ? request ttiat the Court find that th© other party is in remedial contempt of this
     Court's Older. As described above, I aitesl that the respondinj^ party (1) did not compty with the Order, (2)
     knev/ 0^ the Ort'e?'; and (3) has the prosent sb^lsty to compNr with :ho Order.

         As a nf^sult, I request this court imp'osethe foilowiuff sanctions;
                              ?f my cc-s'a and n?;^soniib[? attorney's fsac Ir- connection with tills ccntempt proceeding:
            inpayment of a fine and/or imprisonment until the other party, who has the present ability to comply,
            pcffoi.v^i U.C act(s) ordered;
            Q-.. J       lie '/'ify ipr.uf:




            a.aiiU'ii/

                             ' 'mcluest that the Court find thet the o':her party Is In punitive contempt of this Court's
     Order. /« descnhe.y above, 1 atiBStihat, beyond a reasonabia doubt, the responding party (1) had knowledge
     of the Order (.?) Iia i the sibj't*/ Io oomply with fhe Omie'; tind fH) v.illfolly refosed to comply with the Order.

         ! r2q;:rct this court fird *>,st ftia n.cnduct of 3ie olhor party U: be offenslva to the authority and dignity of the
         CvJv it and. to vhndlcatt; the dignity of this court, to Impose a fine or fixed s^tence of Imprisonment, or
         botn.



 Dafc;          y-n ^0 OVi^l

                                                                        Addres.s

 JDF 1816                 Vt;iaPi£OWlOl;Orv;.;4;:>;V'l=!DAyiYf^O.'^iOT>^.TJO^^ FOIiCOiyTEMPTOF COURT
 ®2013 CclJiSdo Judidal Oepaitnnentfortiao in the Courts of ColoFEtdo                                   Page 3 of 3
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 10 of 33 PageID #:1149




                                                                                                  60
                                                                               City, State,Zip bode

                                                                               (Area Code)Home Telephone Number
               I
                             SCOT BROOKS
                   NOTAkY PUBUC - STATS OF COLORADO
                                                                               Area Code)Work Telephone Number
                        NOTAWID 20184024177
                   MY commission EXPIRES JUN 11. 2022


  Subscribed aid affinned, or sworn to before me in the County of                                                                 , stats of
  C                ^           this        ^O                     of                          ^ y .

  MyCommliision Expirec.; •vj               v, }f ioz2^                                         PuWic^Dtjfei^tefr            —•



        M l&                                      pi3i/% ac;cus<^>d a'i' co;v^r«'ipt read                following information.
  A party accused of remedia!contempt has the f<Miowlng rights:
      1. Thij right to           rspre^rnttsd l;'y a lawyer.
      2. The right to l hearing be/bra a judlcJal officer where the court must rind that you were subject to a court
         SrCiwi| UlcniL    «iCbdi            of tliat Order, that you did not comply with the Order, that you had the
         ability io ooniply with tiiai Order,and that you have ttvc pnisent ability to comply with that Order.

  If you arc j'a ;o ui,- i.i        t o .Xi rpi of  L, tiL      w jiy :-:c4Ls;e ycu to pc.y the other party's court costs
  and attorney's fees connected v/lth the contempt hearing, to pay a nn©, and/or to serve an Indefinite jail smtence
  until ytu             Aiin          oslsI/Uil ciCai;


  A party Jt;L:u4:Dd ur puntoh."-- cv:;jto-o,pt lia;? ?Jie ibiimviu^ 'iiiihto;
      I. Thi: .ijril iw !i3 rapiri.^arii.^rd by e '.2*/.'yor.                   yci; cnnri     afford n (ewy®r and if a jail sentence Is
           contemplated, you may apply for a court-appointed lawyer.
      ?- ■ Tlif igTlt: : ^ .t/ !f.-.             mitorico In er^n^rs of 1 ^0 ti-y!           xrtampJiJtod.
      3. T/d jii-ign irih-v!3cl tie    ceding^, rich','jc h.?7r. *h.? caintompt mafter heard by a differentJudga
      €.     right p*^:cd g.-'f.- cr r r! guilty* to the charg;- cfocntompt
      S. Th3 right to tre presumed innocent unless and until the alIegation(s) In the motion for contempt Is/are
         prcvc'i beycr.d a reaiciiai-le doutt
                      !.■:i-rfrn?j      ""ir nc^nrrr rl! -^fri.r'cr igr;'lulyou.
      7. Tliii l ight to present ..itovinl v/itn&s.'i.s- and evidence at the huarlng.
      8. Vi.vj        Ic ;<iL JSii    .xu;: tc> iiS';e .;ui:>>DenuS to zcv:.^^. ■.•.iLnoseet to appiarand give tjjstimony.
      9. T'lu righ.l ii: remain 31!JTto
       ^5, 7. .. i>;i.'. L. «-rity 11                  . r. ls. !2l: i! y ju        ^        j ;3 ycj. light to remain silent and the other

       II. 7. ;.^ ; rii;;: to h ;.7j r 3:7: '.tot 7. vcur jj/ir L to^ ir p. to ; i... Uie imposition of sancfions, if you are found In
            cunto.'np: cf ccirt


  If the cou.'. totos               ^          r.tle d :;toi thet yea '.'/t.-e .     to a lawful court Order, tthat you had
  lcnai.tedg^ 3. :!.ito -i.ri H l::          i.ori ti.i; -toiito to oc..;p:y ■.toti:         y.ju wlllIuKy failed or refusbd to
  obey that 0 ri i.,         .i-.at '. :;i- conduct was offensK'e to the aulhority and dignity of the court, you may be
  sentencec!        ; .i> .. fi -l           ;    ■   ^ - i   .   ^ ^




  JDF1816      P^c:=«    X'P^R'PFrD WOTION AMD AFFIOAVfT FOR CITATIOM FOR CONTEMPT OF COURT
  @ 2013 Coio.-ado Uidlcta] Oopaftment for uaa In Ihe Courts of Cotorado                                             4of 3
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 11 of 33 PageID #:1149




                     Exhibit B
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 12 of 33 PageID #:1149

       Case: l:18-cv-03447 Document #: 25 Filed: 08/08/18 Page 1 of 1 PagelD #:406


  IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
           DISTRICT OF ILLINOIS EASTERN DIVISION

 JP Morgan Chase Bank,National Association and J.P.
 Morgan Securities LLC,
                                                                           Case No.: 18 CV 3447
           Plainliff(s),
 vs.                                                                    AFFIDAVIT OF SERVICE

 Bernard S. Black,individually and as trustee,Samuel
 Black,individually and as trustee, Anthony Dain,
 individually and as trustee, Katherine Litvak, Oiga
 Dal,and Jeannette Goodwin,as court appointed
 conservator and Joanne Black,

   ^cIcndanKs).^ .                       i
                                  n/'2(A7r        being first duly sworn on oath, deposes and states the
 foliWin^
 I am over the age of 18 and not a party to this action. I am an agent of ATG LegalServe, Inc.,
 Illinois Department of Financial and Professional Regulation number 117.001494.1 attempted
 service of Ute within Summons in a Civil Case; Complaint for Interpleader and Declaratory
 Relief with Exhibits 1-13; Notice of Mandatory Initial Discovery with Standing Order to
 Joanne Black , located at 805 East New York Avc.,#5-M,Brooklyn, NY11203 resulting in
 the following:

                     PERSONAL SERVICE: By leaving a copy of the Summons in a Civil Case;
                     Complaint for Interpleader and Declaratory Relief with Exhibits 1-13; Notice of
                     Mattery InitiaJ^)i^^very with St^in^^^^^th Joanne Black personally.
           □         SUBSTITUTE SERVICE: By leaving a copy of the Sumtnons in a Civil Case;
                     Complaint for Interpleader and Declaratory Relief with Exhibits 1-13; Notice of
                     Mandatory Initial Discovery witlt Standing Order at the above address which is Joanne
                     Black's usual place of abode, with:
                     Name                                   ^       Relationship                           ,a
                     person of his/her family, or other person residing there, over the age of 13 years who
                     was infonned of the concents of the Summons in a Civil Case; Complaint for
                     Interpleader and Declaratory Relief with Exhibits 1-13; Notice of Mandatory Initial
                     Discovery with Standing Order on the         day of                      , 20     at
                                     M
                     After substitute service, I mailed a copy of the listed documents via regular mail to the
                     subject on the       day of         , 20

           Q         NON-SERVICE for the following reasons with the DATE and TIME of each attempt
                     listed along with a description of the attempt (attach a separate sheet If needed);
       /      /       @

       /      /       @

       /      /

  A description of person with whom the documents were left is as follows:
  SexijEl Race:                              Approx. Age:^^eight:              Weight:          Hair:
  Noticeable               /%
  Features/Notes,

  The undersigned verifies that tlie statements set forth in this Affidavit of Service are true and correct,
                  id sworn to before me on                      I



                                         FItEDjNNEW YORK
                                commission EXPIRIIO JUNE 29,2022
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 13 of 33 PageID #:1149




                     Exhibit C
            Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 14 of 33 PageID #:1149
                     Case: l:18-cv-03447 Document #: 74 Filed: 08/14/19 Page 1 of 1 PagelD #:777
 UNITED STATES DISTRICT COURT FOR THE                                                                                                     Job#: 1439187
 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 Attorney: Sharan Abraham
 Address: 37 South Street Roslyn Heights, NY 11577


     JP MORGAN CHASE BANK, NATIONAL ASSOCIATION arid J.P. MORGAN SECURITIES
                                     LLC.
                                                                                                                    Case Number: 1:18-CV-03447
                                                                                                       Plaintiff
                                                         vs
                                                                                                                    Client's File No.:
                                          BERNARD S. BLACK, et al.,                                                 Court Date:


                                                                                                                    Date Filed:
                                                                                                    Defendant

STATE OF NEW YORK. COUNTY OF NASSAU, SS.:
                                                                                                              AFFIDAVIT OF SERVICE
Dainon O. Ward, being sworn says:
        Deponent is not a party herein; is over the age of 18 years and resides in the State of New Jersey.

On 8/2/2019. at 6:05 PM at: 805 EAST NEW YORK AVENUE,#5.NI, BROOKLYN, NY 11203 Deponent served the within Notice of Docket
Entry for May 15, 2019, Notice of Docket Entry for June 12, 2019 and Answer and Counterclaim to Complaint For Complaint For
Interpleader and Declaratory Relief Filed on 07/05/18
On; JOANNE BLACK, therein named.



H #1 SUITABLE AGE PERSON
   By delivering thereat a true copy of each to D. Long (Doorman) a person of suitable age and discretion who stated that he/she is authorized to accept
   service. Said premises is recipient's:[] actual place of business / employment[X]dwelling house (usual place of abode)within the state.

   #2 DESCRIPTION
    Sex: Male            Color of skin: Black            Color of hair: Bald   Glasses: No
    Age: 36-50           Height: 5ft 4inch - 5ft Sinch             Weight: 161-200 Lbs.           Other Features:

ta #3 MILITARY SERVICE
    I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatsoever
    and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.
□ #4 WITNESS FEES
  Subpoena Fee Tendered in the amount of
H #5 OTHER
  The doorman called the Subject on the phone. She REFUSED/DENIED me entry up to Apt. 5-M to serve the documents and asked me to leave them
    with the doorman.




IS #6 MAILING
   Dainon O. Ward being duly sworn, deposes and says: that deponent completed service by depositing a copy of the said documents in a
   postpaid properly addressed envelope, bearing the words "Personal and Confidential" by first class priority mail on; 08/08/2019 to JOANNE
   BUCK at 805 EAST NEW YORK AVENUE, #5-M, BROOKLYN, NY 11203 in an official depository of the United States Postal Service in the
   State of New York. The envelope did not indicate on the outside thereof, by return address or otherwise, that the communication is from an
   attorney or concerns an action against the person to be served.




                   e me on 08/13/201

                                                                                                                       Dainon 0. Ward
             Adriana Bartolotta                                                                                    DCA License # 2079049
      Notary Public. State of New York
       Registration No. 01BA6377720
        Qualified in Nassau County
      Commission Expires 07/16/2022


                          ConHT Support, Inc., IS I IIulside Avenui:, Wiujston Park, NY 11596 License UI382542
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 15 of 33 PageID #:1149




                     Exhibit D
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 16 of 33 PageID #:1149




     DENVER PROBATE COURT
     CITY AND COUNTY OF DENVER
     STATE OF COLORADO
     1437 Bannock Street, Room 230
     Denver, Colorado 80202


    In the Interest of:
                                                                   ^ COURT USE ONLY ^

    JOANNE BLACK,
                                                                Case No.: 2012 PR 1772
    Protected Person
     Jane G. Ebisch
    The Ebisch Law Firm
     12600 W.Colfax Ave., Suite C-400
     Lakewood, CO 80215
     Phone(303)233-1232 Fax (303)672-9998
     Atty. #15029      Email iebisch(S^ebischlaw.com
     RESPONDENT BLACK'S MOTION TO DISMISS MOTION FOR CONTEMPT
          AND TO QUASH JULY 23,2019 ORDER TO ISSUE CITATION AND
                               CITATION TO SHOW CAUSE


           Respondent Bernard Black, in his capacity as former Conservator for Joanne

   Black (in that capacity,"Conservator Black"), as a co-trustee ofthe Supplemental Needs

   Trust("SNT")for the Benefit of Joanne Black (in that capacity,"SNT Trustee Black")

   and as co-trustee ofthe Irrevocable Trust for the Benefit ofthe Issue of Renata Black (in

   that capacity,"Issue Trustee Black"), by and through his counsel, Jane G. Ebisch ofThe

   Ebisch Law Firm, submits the following Motion to Dismiss the Order to Issue Citation

   and Citation to Show Cause ("Citation"), issued on July 23, 2019. SNT Trustee Black

    maintains his prior objection to this court's Jurisdiction over him as SNT Trustee and

   over the SNT. Issue Trust Trustee Black has not previously appeared in this matter, and

   appears solely to object to this court's Jurisdiction over himself as Issue Trust trustee and

   over the Issue Trust.


       As grounds therefor. Conservator Black states the following:
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 17 of 33 PageID #:1149




       I.      INTRODUCTION


       On March 5,2013, the probate court authorized Conservator Black to disclaim POD

   designations at Vanguard on Petitioner's Joanne Black's behalf. Two years later, Joanne

   Black challenged the disclaimer, and the probate court concluded in its Hearing Order

   dated September 28, 2015("2015 Order")that Conservator Black provided inadequate

   notice to the court that the disclaimer would result in the disclaimed funds being included

   in the Estate of Renata Black, and that under her will, 2/3rds ofthe Estate would go to a

   Supplemental Needs Trust("SNT")for the benefit of Joanne Black, and l/3rd would go

   to a trust set up to benefit Renata Black's issue ("the Issue Trust). Rather than unwinding

   the disclaimer, however, the probate court held that "the appropriate remedy [was]

   surcharge."

            The probate court surcharged Conservator Black in the amount of$1.5 million,

   the value ofthe allegedly improperly diverted assets, including a Roth IRA. Then, under

   the civil theft statute, it trebled the damages and entered judgment in the amount of$4.5

   million against Bernard Black personally.

            None ofthe proceedings before the probate court leading up to the 2015 Order

   concerned the SNT. Neither the SNT nor SNT Trustee Black was a party to those

   proceedings. The first action by the probate court directly implicating the SNT took

   place following a motion by SNT co-trustee Anthony Dain made in February 2016. SNT

   Trustee Black objected based on lack ofjurisdiction, appealed that decision on those

   grounds, among others, and the Colorado Court of Appeals issued a limited mandate to

   the probate court to address the issue ofjurisdiction, which it had not previously done.

   The probate court did so in its Order: Re. Colorado Court of Appeals on April 27, 2018
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 18 of 33 PageID #:1149




   ("April 2018 Order"). The SNT trustees have appealed that decision, on jurisdiction and

   other grounds. That appeal is now pending in the Colorado Court of Appeals.

            None ofthe proceedings before the probate court, including the remand leading to

   the April 2018 Order, concerned the Issue Trust or its trustees. There is not, and has

   never been, any motion before this court to which the Issue Trust and its trustees was a

   party, was sought be named as a party, or received notice.'

            None ofthe proceedings before the probate court has concerned Samuel Black, in

   his capacity as SNT trustee, or Samuel Black, in his capacity as Issue Trust trustee.

   There is not, and has never been, any motion before this court to which the Issue Trust

   and its trustees was a party, was sought to be named as a party, or received notice.

            The motion for contempt should be dismissed for multiple reasons.

            First, the April 2018 Order went beyond the Court of Appeals' mandate in a

   number of respects, as discussed below, and therefore exceeded this court's jurisdiction.

   Petitioner's motion for contempt should be dismissed, at the least until the Court of

   Appeals has ruled on the pending appeals.

            Second,the SNT and Issue Trust are the subject ofan interpleader action in

   Illinois federal court, filed by JPMorgan Chase Bank and its securities affiliate, J.P.

   Morgan Securities (together,"Chase").^ In this "Interpleader Action," the court has

   directed that no action can be taken to move the SNT and Issue Trust assets from Chase

   without a prior motion being made to and approved by the federal court hearing this




   ' Bernard Black, in his capacity as former Conservator, is considered a separate legal person from Bernard
   Black in his capacity as SNT Trustee, and from Bernard Black, in his capacity as Issue Trust trustee.
   ^ JPMorgan Chase Bank and J.P. Morgan Securities v. Bernard Black, Samuel Black, Anthony Dain,
   Katherine Litvak, Olga Dal. Jeanette Goodwin, and Joanne Black, No. 18-cv-03347(N.D. 111.)
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 19 of 33 PageID #:1149




   action. Neither Joanne Black, Anthony Dain, nor Jeanette Goodwin has brought such a

   motion, likely because they recognize that doing so would be futile at this point in the

   interpleader proceedings. The Interpleader Action is the proper forum in which to

   resolve the multiple, conflicting claims, in multiple jurisdictions, to the SNT and Issue

   Trust assets. The contempt motion should be dismissed both as a matter of comity with

   the interpleader court, and because it violates that interpleader court's explicit orders, as

   set forth more fully below.

           Third, the April 2018 Order, to the extent it addressed the Issue Trust and its

   trustees, was made without regard to nonparties to the entire proceedings before the

   probate court, would improperly impact a trust and trustees as to which this court lacks

   Jurisdiction, was made without any motion being filed that would have sought to include

   the Issue Trust or its trustees as parties, without notice to the Issue Trust trustees or

   beneficiaries, and without any determination ofthe basis for this court to exercise

   personal Jurisdiction over the Issue Trust trustees. The contempt motion improperly

   implicates the same nonparties.

           Fourth, the January and April 2018 orders, to the extent they addressed Samuel

   Black in his capacity as SNT trustee and in his capacity as Issue Trust trustee, were

   directed to a person over which this court lacks Jurisdiction, were made without any

   motion being filed that sought to include Samuel Black, in either ofthese capacities, as a

   party, and were made without notice to Samuel Black.^ Any action which would effect
   assets in the Issue Trust, including that directed by the April 2018 Order, requires Joint


   ^ Samuel Black has appealed the January 2018 order, and Joanne Black's appellate counsel has declined to
   defend the propriety of this court's order directed at him. See Reply Brief, in Nos. 2016CA2157,
   2017CA2242,2018346,and 2018CAI094(May 16,2019). at 49(heading:"The Probate Court Didn't
   Attempt to Exercise Personal Jurisdiction Over Samuel in its Order on Remand.")
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 20 of 33 PageID #:1149




   action by both trustees. It is improper to enter a contempt order against Conservator

   Black for failing to obey an Order involving funds over which he does not have sole

   control.


       11.      LEGAL ARGUMENT


             A. CONSERVATOR BLACK CANNOT BE HELD IN CONTEMPT FOR
                VIOLATION OF A VOID ORDER.


                1. The Trial Court Was Without Jurisdiction to Enter the April 2018
                   Order Because the Portion of The April 2018 Order Reversing the
                    Disclaimer Exceeded the Relevant Mandate from The Court of
                    Appeals.

             The basis for the contempt motion is the portion ofthe April 2018 Order that sua

   sponte invoked C.R.C.P. 60 and reversed this court's prior decision in 2015 not to

   unwind the disclaimer. That order, tellingly, is titled "RE: COA Remand." Its only

   proper subject was a decision on the specific issued contained in the remand.

             Conservator Black appealed the 2015 Order and Joanne Black cross-appealed the

   probate court's denial of her request that the disclaimer be unwound. The Colorado

   Court of Appeals affirmed the 2015 Order, Black v. Black, 422 P.3d 592(Colo.App.

   2018)("Damages Decision"). In its decision, the Court of Appeals specifically denied

   Joanne Black's request to unwind the disclaimer. Black v. Black, supra at 612. In doing

   so, the Court of Appeals determined that the probate court's "decision to [elect a remedy

   and] impose a surcharge rather than to order that the disclaimer transaction be unwound"

    was a proper exercise of the probate court's discretion.

             Conservator Black continued his appeal ofthe Damages Decision. He filed a

   petition for writ ofcertiorari with the Colorado Supreme Court. The filing ofthis

   petition continued the jurisdiction ofthe matter in the appellate courts. Jurisdiction
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 21 of 33 PageID #:1149




   remained in the appellate courts while this petition was pending. The Colorado Supreme

   Court considered the matter until it issued a decision on May 20,2019 denying

   Respondent Black's petition for writ of certiorari.

          The timeline establishes that all matters relating to the appeal ofthe 2015 Order,

   including unwinding ofthe disclaimer, were pending on appeal when the probate court

   issued its April 2018 Order. The probate court therefore had no jurisdiction to modify the

   2015 Order. "Courts universally recognize the general principle that once an appeal is

   perfected.Jurisdiction over the case is transferred from the trial court to the appellate

   court for all essential purposes with regard to the substantive issues that are the subject of

   the appeal." Molitor v. Anderson^ 795 P.2d 266,268(Colo. 1990).

          This transfer ofauthority is "essential to the efficient administration of appellate

   processes and is an important adjunct to the concept ofthe finality ofjudgments."Id.

   Thus, a trial court lacks jurisdiction to consider a Rule 60(b) motion, absent a timely

   order from the Court of Appeals remanding the case "for that purpose." Id. at 269-70;see

   also Statefor Use ofDep V ofCorr. v. Pena,837 P.2d 214, 215(Colo. App. 1992)(no

   jurisdiction to hear Rule 60(b)(5) motion because "no remand was issued")."Such policy

   emphasizes the central responsibility of appellate courts to control the course ofan

   appeal." Molitor., 795 P.2d at 269.

          In April, 2018,the probate court had before it only a "limited remand" by Bernard

   Black, in his capacity as SNT trustee, concerning SNT jurisdiction, in a separate

   unpublished case concerning this court's orders concerning the SNT,Black v. Black,

   (Colo. App. Case No.2016CA625, January 25,2018)("SNT Decision"). That limited

   remand conferred no jurisdiction on the probate court to revisit the disclaimer, which was
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 22 of 33 PageID #:1149




   the subject ofthe separate appeal by Bernard Black, in his personal capacity, ofthe

   damages award and Joanne Black's cross-appeal of this court's determination not to

   reverse the disclaimer, in the Damages Decision. The remand was solely in Case No.

   2016CA625, and addressed only this court's Jurisdiction over the SNT and its trustees.

   This remand was made only in the SNT Decision and had nothing to do with the

   Damages Decision or the disclaimer. The probate court did not have discretion to go

   beyond the plain language ofthe mandate in the SNT Decision. See People v. Wise, 348

   P.3d 482,487(Colo. App.2014){citing Briggs v. Penn. R. Co., 334 U.S. 304, 306(1948)

   (A lower court "has no power or authority to deviate from the mandate ofan appellate

   court").

                  2.     A Party Cannot Be Held in Contempt of Disobeying A Void
                         Order.


           Because the 2015 Order remained on appeal as of April 2018, the probate court

   lacked Jurisdiction on April 27, 2018 to enter Rule 60 relief. The Colorado courts have

   consistently held that a party who ignores or refuses to follow the directions ofa void

   order or decree cannot be found guilty ofcontempt. "One cannot be convicted of

   contempt for respectfully declining to comply with an order which is beyond the court's

   authority." See Thrap v. People, 192 Colo. 341,558 P.2d 576, 578-79(1977), citing

   Arkansas Valley Sugar Beet & Irrigated Land Co. v. Lubers, 72 Colo. 513, 212 P. 848

   (1923)(a party who ignores or refuses to follow the directions ofa void decree is not

    guilty ofcontempt). Also see Newman v. Bullock,23 Colo. 217,47 P. 379(Colo. 1896)(a

   refusal to obey a void writ does not constitute a contempt ofcourt); White v. Adamek,907

   P.2d 735,13>1(Colo. App. 1995)(an order that exceeds the trial court's Jurisdiction is

    void and cannot support a finding ofcontempt).
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 23 of 33 PageID #:1149




          Though the Colorado appellate courts have not directly addressed the question in

   this procedural posture, at least two other state courts have held, given these

   circumstances, that a party is not guilty ofcontempt of court for disobeying an order

   made by a lower court after it had lost jurisdiction by appeal to a higher court. In Arnal

   V. Fraser^ 371 S.C. 512, 522(2007), the South Carolina Supreme Court held that an

   initial order in a divorce case which required Father to videotape the giving of medicine

   was void for lack ofJurisdiction because the order modified the terms of Father's

   visitation, an issue which was being appealed. The Father could not be held in contempt

   for violating an order which was void ab initio for a lack ofJurisdiction. Similarly, in an

   original proceeding. State ExRel. O'Grady,61 Mont. 346, 202 P. 575, 576(1921), the

   Montana Supreme Court ruled that an order ofcontempt against members ofa board of

   county commissioners was annulled because the trial court lost Jurisdiction after an

   appeal was perfected by the affected parties. The court held that the order ofthe trial

   court amending its original order, which original order was on appeal, was void since

   Jurisdiction had been transferred to the appellate court. The parties "... could not be held

   in contempt for violation ofor interference with that order ..    since the court had no

   authority oflaw to issue the order. O'Grady, supra at 577.

          The probate court's April 2018 Order was issued when it was without Jurisdiction

   to reconsider the 2015 Order, while Respondent Black's appeal was pending. A

   challenge to the trial court's subject matter Jurisdiction cannot be waived. A party may

   raise the issue at any stage ofthe proceedings. Town ofCarbondale v. GSS Properties,

   LLC, 169 P.3d 675,681 (Colo. 2007), citing Triebelhorn v. Turzanski, 149 Colo. 558,
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 24 of 33 PageID #:1149




   561, 370 P.2d 757, 759(1962)("[T]he defense of lack ofjurisdiction over the subject

    matter can be raised at any time, even for the first time in this court.").


       B. THE CONTEMPT MOTION IMPROPERLY ATTEMPTS TO
          INTERFERE WITH THE JURISDICTION OF THE ILLINOIS COURT
          OVER FUNDS IN THAT COURT'S CUSTODY AND CONTROL.


           A contempt motion is both improper at this time, and unnecessary to protect the

   assets at issue. The assets in the SNT and the Issue Trust are subject to the Interpleader

   Action, and are protected by court orders in that action. The conflict between the

   Citation and the interpleader court's orders was addressed in a hearing in the Interpleader

   Action held on September 27, 2019. The interpleader court expressed the view that once

   this court was informed about the Interpleader Action (as this motion does), this court

   would realize that there is no basis for the contempt motion (even apart from the

   jurisdictional concerns raised above). See Interpleader Tr. at 5, Exh. A:

           THE COURT: So has the issue of~ has the probate court been apprised ofthis
           [interpleader] action, and has, I guess Mr. Black, raised with the probate judge
           one ofthe reasons I can't comply with your order is because the assets are subject
           to an interpleader, frozen because ofa citation - I guess I'm a little confused as to
           why ...any reasonable probate judge wouldn't say, okay, I understand, you
           shouldn't be held in contempt because there are other court orders out there that
           are preventing you from -


           MR.GRAYSON (counsel to the SNT and Issue Trust trustees): That will be a
           defense. It has been raised in the past. It hasn't stopped Joanne Black's counsel
           from still seeking to hold Bernard in contempt for not turning over the trust
           accounts, which, as you know, are frozen many different ways.

           In the Interpleader Action, both Chase and the SNT and Issue Trust trustees are

   seeking an injunction that would bar Joanne Black's counsel from proceeding with a

   contempt motion in this court. The interpleader court is aware ofthe October 3, 2019

   return date for the contempt motion, and is expected to issue a decision on the injunction
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 25 of 33 PageID #:1149




   motion before then. Pending that decision, the interpleader court expressed the clear

   view that for Joanne Black to proceed with the contempt motion would violate that

   court's prior orders, and expose her to contempt proceedings in the Interpleader Action:

   Interpleader Tr. at 12-13.

          THE COURT: Why isn't Joanne Black in violation of my order for any ofthe
   claimants in this case not to take any steps to seek turnover ofthese assets without filing
   a motion here with notice so that could be resolved here?...
           My order that 1 entered here covers all ofthe claimants. It was entered without
   any opposition or objection and indicates that none ofthe claimants here are to try to
   effect a turnover ofthese assets without first providing notice by means of motion,
   written notice, or it says by means of motion in this case, which she did not do.


          THE COURT: But somebody,somebody could come forward and say not ~ that
   1 want to increase the litigation on this issue ~ but somebody could be filing a motion for
   her to find her in contempt of my order for trying to do this without first coming here,
   and filing written notice, and giving people an opportunity to be heard.

          In the interests of not further escalating litigation costs, and of not seeking a

   remedy against Joanne Black for improper conduct by her counsel, the SNT and Issue

   Trust trustees have chosen not to bring contempt proceedings against Joanne Black in the

   Interpleader Action, based on the filing ofthe contempt motion in this court. Bernard

   Black represents to this court that the trustees will not do so if the contempt motion is

   dismissed, either by this court or voluntarily by Joanne Black's counsel.

           The interpleader court refers to two orders previously issued confirming that the

   trust assets cannot move without its consent. On May 15,2019, in response to a motion

   by Chase Bank,the interpleader court ruled:

          The Court previously ordered Plaintiffs [Chase] to post a bond of$4.2 million,
          which would be satisfied by a bond issued by Plaintiffs surety, Travelers Casualty
          and Surety Company of America(Dkt. No.[26]). Plaintiffs have now filed an
          unopposed motion to waive renewal ofthe surety bond (Dkt. No.[66]). Plaintiffs'
          motion (Dkt. No.[66]) is granted. IT IS FURTHER ORDERED that Plaintiffs
          shall not allow any withdrawals ofthe interpleader assets from the accounts or

                                                10
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 26 of 33 PageID #:1149




          execute any instructions with respect to the interpleader assets, without prior
          approval from the Court. Such approval shall be sought by written motion with
          due notice provided to all Defendants.

          Under this order, attached as Exhibit "B," Chase "shall not" allow any transfer of

   the SNT and Issue Trust assets, without following these steps: (i) Chase must make a

   written motion to the interpleader court seeking authority to do so;(ii) all Defendants

   have an opportunity to respond; and (iii) the court rules on the motion. Chase has made

   no such motion.


          The interpleader court issued a second clarifying order, attached as Exhibit "C,"

   on June 19,2019(emphasis added):

          The Court's prior order dated 5/15/2019[68] is amended to preclude any party
          from seeking to enforce any court order requiring, or otherwise seek to effectuate,
          any turnover or withdrawal ofthe interpleader assets from the accounts held by
          [Chase], withoutfirstfiling a motion with this Court seeking approval for such
          withdrawal.

          Under the clear language of this order, if"any party," including Joanne Black,

   wishes to obtain or enforce any court order "seek[ing] to effectuate, any turnover or

   withdrawal ofthe interpleader assets," the first, mandatory step is for that party to file a

   motion with the interpleader court, seeking approval for that action. Instead, Joanne

   Black (through her counsel, Lisa DiPonio) ignored this express ruling by filing a motion

   in this Court, seeking remedial and punitive contempt against Conservator Black.

   Because Joanne Black has not alleged and could not prove one ofthe elements of

   punitive contempt- namely, that the alleged contemnor had the ability to comply with

   the April 2018 order given the status ofthe Interpleader Action ~ any action seeking

   punitive contempt motion would fail. Additionally, any court order otherwise would




                                                 11
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 27 of 33 PageID #:1149




   simply create conflicting results in separate states. See In re. Marriage ofNussbeck,974

   P.2d 493,497(Colo. 1999)(elements of punitive contempt)."*

            Moreover, as noted above, if Joanne Black continues to pursue the contempt

   motion in this court, the interpleader court has already stated that this will expose her to a

   contempt motion in the Interpleader Action.

           Chase brought the Interpleader Action so that the interpleader court could resolve

   a web ofconflicting court orders concerning the SNT and Issue Trust assets. The probate

   court's April 2018 Order is only one ofthose conflicting orders. The interpleader court

   has the power to decide among the competing claims. The purpose ofthe interpleader

   statute is to resolve conflicting claims over the same assets. It serves important state and

   private interests by efficiently resolving potential multiple actions in the same lawsuit,

   thereby conserving judicial and party resources. Interpleader provides a forum for

   resolution where there are competing claims to avoid the risk of double or multiple

   liability that could result from adverse determinations in different courts. Benton v.

   Adams,56 P.3d 81, 86(Colo. 2002).

           The probate court, in contrast, cannot resolve those conflicts and cannot punish

   Conservator Black for being unable to abide by the probate court's April 2018 Order. A

   contempt order would improperly attempt to override outstanding Illinois court orders

   freezing the trust assets and determining that lenders to the trusts (Katherine Litvak and




    Petitioner's Motion further fails to meet the elements of contempt because it is not verified by an affidavit
   nor by any party to the case, C.R.C.P. 107(c). Although it references exhibits which supposedly support
   the argument, no exhibits were filed and none were served on Conservator Black, denying the Court and
   Conservator Black the ability to be informed of the basis for Petitioner's argument.

                                                        12
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 28 of 33 PageID #:1149




   Olga Dal) hold valid claims to the funds held in the trusts.^ This court must honor the

   "citation" orders freezing the trust assets based on these lender claims, under the full faith

   and credit clause ofthe U.S. constitution. The Full Faith and Credit Clause protects the

   final judgments ofone state from collateral attack in another state. See Marworth, Inc. v.

   McGuire,810 P.2d 653,655-56(Colo. 1991), McClure v. JP Morgan Chase BankNA,

   2015 COA 117,126, affd sub nom.JPMorgan Chase Bank, N.A. v. McClure,2017 CO

   22, TI26. The interpleader court has the power to resolve priority between competing

   claims, including deciding whether Joanne Black's claims should take precedence over

   the lenders' claims. This court does not have that power. Chase is also bound to honor

   both the orders ofthe interpleader court, and the citations freezing the trust assets. Thus,

   for multiple reasons, the trust assets cannot and will not move anywhere, until the

   Interpleader Action is decided. Neither Conservator Black nor anyone else has the power

   to move them.

           As a matter of prudence, and ofcomity with other courts, the probate court should

   respect the primacy ofthe interpleader court and dismiss the contempt motion, which will

   only add yet more complexity, conflicting orders, and legal cost to an already complex,

   costly situation.

                C. THE COURT HAS NO JURISDICTION OVER THIRD-PARTY
                   FIDUCIARIES AFFECTED BY APRIL 2018 ORDER.

           Besides ordering an unwinding ofthe disclaimer, the April 2018 Order purports to

   impact both the SNT and the Issue Trust. The Issue Trust, its trustees and beneficiaries.




   5 Katherine Litvak's loans have been found valid as to the Issue Trust; no decision has been made with
   regard to her loans as to the SNT. Olga Dai's loans have been found valid as to both trusts. See Cook
   County Circuit Court Orders, attached as Exhibits"D" and "E."

                                                       13
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 29 of 33 PageID #:1149




   received no notice ofthe proceedings on remand, particularly the court's April 2018

   Order, were not represented by counsel, and did not appear.

           The April 2018 Order purports to require that Samuel Black, in his capacity as

   SNT trustee and in his capacity as Issue Trust trustee, take action which would fulfill the

   court's April 2018 Order directed at Conservator Black. However,this court lacks

   personal jurisdiction over Samuel Black in any capacity. No motion was filed that sought

   to include Samuel Black as a party in the proceedings leading to this order as either SNT

   trustee or Issue Trust trustee. No notice was given to Samuel Black, and no evidence was

   presented as to any actions he might have taken that would support Jurisdiction.^ Indeed,
   in the appeal ofthe April 2018 order by Samuel Black, currently pending in the Colorado

   Court of Appeals, appellate counsel for Joanne Black has not defended this court's power

   to issue orders directed to Samuel Black.


       Bernard Black does not have unilateral control over the Issue Trust. Any action

   concerning the Issue Trust, including that directed in the April 2018 Order, requires Joint

   action by both trustees- by both Bernard and Samuel Black. Samuel Black continues to

   owe a fiduciary duty solely to the beneficiaries ofthe Issue Trust.


       III. CONCLUSION



       The issuance ofthe citation for contempt, and the possibility of litigating whether

   Conservator Black was in contempt ofthe April 2018 Order hinges first on a legal

   determination on the scope ofthe probate court's Jurisdiction, and whether the probate


   ^ Samuel Black has appealed the January 2018 order, and Joanne Black's appellate counsel has declined to
   defend the propriety of this court's order directed at him. See Reply Brief, in Nos. 2016CA2157,
   2017CA2242,2018346,and 2018CAI094(May 16,2019). at 49(heading:"The Probate Court Didn't
   Attempt to Exercise Personal Jurisdiction Over Samuel in its Order on Remand.")

                                                      14
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 30 of 33 PageID #:1149




   court had authority to revisit its 2015 decision on the disclaimer when the Colorado

   appellate courts held, at the same time, exclusive jurisdiction over an appeal which had

   addressed the same subject matter. Since the probate court's jurisdiction was absent, the

   Citation was void must be quashed.' Further, Conservator Black cannot be held in

   contempt ofa void order.

             Additionally, the Motion and Contempt Citation should be dismissed since any

   action on this motion could result in further conflict with court orders in the Interpleader

   Action. Indeed, Joanne Black is expressly barred by orders from the interpleader court

   from pursuing the reliefshe seeks here, and risks facing a contempt motion there, ifshe

   does not desist here.

       Further, to the extent the April 2018 Order concerns either the Issue Trust or Samuel

   Black, as trustee ofeither the SNT or the Issue Trust, this court has no jurisdiction over

   either.


       WHEREFORE, Respondent Black requests this Court quash or dismiss the Motion

   and quash the Order to Issue Citation and Citation to Show Cause issued on July 23,

   2019.


       Respectfully submitted on October 1,2019

                                                        Signed Original onfile at
                                                         The Ebisch Law Firm/s/Jane G. Ebisch


                                                        Jane G. Ebisch, #15029




   7 Respondent Black reserves his right, if the Court denies this Motion to Quash to Dismiss Order to Issue
   Citation and Citation to Show Cause Based on Trial Court's Lack of Jurisdiction, to assert other substantive
   defenses to the Verified Motion and Affidavit for Citation for Contempt.

                                                       15
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 31 of 33 PageID #:1149




                                CERTIFICATE OF SERVICE

          I hereby certify that on October 1,2019,1 served true and correct copies ofthe
   foregoing RESPONDENT BLACK'S MOTION TO DISMISS MOTION FOR
   CONTEMPT AND TO QUASH JULY 23,2019 ORDER TO ISSUE CITATION AND
   CITATION TO SHOW CAUSE and proposed ORDER by E-service and first-class mail
   as indicated below and addressed as follows:


    VIA E-SERVICE                                            VIA E-SERVICE
    Joanne Black                                             Gayle Y. Young, Esq.
    c/o Lisa DiPonio, Esq.                                   Guardian ad Litem
    DiPonio & DiPonio, LLC                                   Young and Zen, LLC
    79 S. Broadway, Suite 348                                P.O. Box 307
    Littleton, Colorado 80122                                Littleton, CO 80160

    VIA E-SERVICE                                            VIA E-SERVICE
    Terry Ehrlich                                            Rebecca Klock Schroer
    Arnold & Arnold, LLP                                     Matthew Steven Skotak
    7691 Shaffer Parkway, Suite A                            Holland & Hart LLP
    Littleton, Colorado 80127                                555 17*'^ Street, Suite 3200
    terryehrlich@arnoldarnold.com                            Denver, Colorado 80202
                                                             rkschroer@hollandhart.com
    VIA E-SERVICE                                            msskotak@hollandhart.com
    Steven W. Suflas, Esq.
    J. Matt Thornton, Esq.                                   Steven P. Mandell, Esq.
    Ballard Spahr, LLP                                       Mandell Menkes LLC
    1225 ir''Street, Suite 2300                              One North Franklin St., Suite 3600
    Denver, CO 80202                                         Chicago, IL 60606
    suflas@ballardspahr.com                                  smandell@mandellmenkes.com
    thomtoni@ballardspahr.com

    VIA U.S. MAIL                                              VIA U.S. MAIL
    Anthony Dain, Esq.                                        Ira W.Salzman, Esq.
    13272 Capstone Drive                                      Goldfarb, Abrandt, Salzman & Kutzin, LLP
    San Diego, CA 92130                                       350 Fifth Avenue, Ste 4310
                                                              New York, NY 10118
    VIA U.S. MAIL
    Cherie Wrigley                                             VIA E-SERVICE
    1946 Roadrunner Ave                                       Marco Chayet, Esq.
    Thousand Oaks, CA 91320                                   TamaraTrujillo, Esq.
                                                              Chayet & Danzo, LLC
                                                              650 South Cherry Street, Suite 710
                                                              Denver, CO 80246
                                       Signed Original onfile at
                                       The Ebisch Law Firm /s/JoAnn Greff

                                       JoAnn Greff, Legal Assistant


                                              16
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 32 of 33 PageID #:1149




                     Exhibit E
Case: 1:18-cv-03447 Document #: 101 Filed: 10/04/19 Page 33 of 33 PageID #:1149




   JUDGE: LBITH *REPORTER: FTR *CONTEMPT CITATION APPEARANCES: CAC
   LISA DIPONIO. BOTH BERNARD BLACK AND HIS CNSL JANE EBISCH FTA. THE
   COURT FINDS BERNARD BLACK WAS PERSONALLY SERVED WITH THE
   CONTEMPT CITATION FOR TODAY'S DATE. MS. DIPONIO'S REQUEST FOR THE
   ISSUANCE OF A BENCH WARRANT FOR MR,BLACK'S FAILURE TO APPEAR IS
   GRANTED.ORDERED: A BENCH WARRANT SHALL ISSUE FOR THE ARREST OF
   BERNARD BLACK DUE TO HIS FAILURE TO APPEAR TO ANSWER THE
   CONTEMPT CITATION. CASH BOND IS ORDERED IN THE SUM OF $4,500,000.00,
   THE AMOUNT OF THE JUDGMENTS ENTERED AGAINST MR. BLACK.THE
   MOTION TO QUASH IS DENIED./EDL
